Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 7, 8 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7 & 20 recites, “the spring retaining member includes an annular body that retains the spring and is formed into an annular shape”.  It is unclear how this further limits the claims from which they depend.

Claim Rejections - 35 USC § 102
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahlberg, US 7,992,696.  At Figs. 7 & 8, Mahlberg shows a motive power transmission device comprising: 
 a first motive power transmission member (43) and a second motive power transmission member (21) being rotatably  provided in a motive power transmission path from a drive source to a drive wheel and being spline-fitted together (35, 37), and 
a spring retaining member (19,. 41) that retains a spring (38, 74) for urging the second motive power transmission member toward one side in a circumferential direction with respect to the first motive power transmission member and is mounted on the first motive power transmission member, wherein the spring retaining member includes: 
a temporarily fixing portion (41) that is temporarily fixed to and mounted on the first motive power transmission member in a first compression state where the spring (38) urges the spring retaining member toward the one side in the circumferential direction with respect to the first motive power transmission member; and 
a locking portion (23) that is locked with the second motive power transmission member in a second compression state where when the first motive power transmission member and the second motive power transmission member are spline-fitted together, the spring (74) is compressed more than the first compression state and urges the second motive power transmission member toward the one side in the circumferential direction with respect to the first motive power transmission member, 
the first motive power transmission member is provided with a temporarily fixed portion (42) that is temporarily fixed to the temporarily fixing portion, and 
the second motive power transmission member is provided with a locked portion (34) that is locked with the locking portion, 
wherein Fig. 7 shows the locking portion and the locked portion are provided on outer sides in a radial direction of a spline-fitting portion (35, 37) between the first motive power transmission member and the second motive power transmission member.

Allowable Subject Matter
Claims 3-6 & 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7, 8 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee discloses a motive power transmission device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679